          Case 1:20-cr-00462-LTS Document 19
                                          20 Filed 09/11/20
                                                   09/14/20 Page 1 of 1
                                                                      5
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 11, 2020

BY ECF
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Jose Coste, 20 Cr. 462 (LTS)

Dear Judge Swain:

    Enclosed please find a Proposed Protective Order relating to the production of material in the
above captioned matter. The Government respectfully requests that the Court enter the Proposed
Protective Order. The Government has conferred with defense counsel, who has agreed to the
entry of the Proposed Protective Order.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney for the
                                             Southern District of New York


                                         by: /s/ Rebecca T. Dell
                                            Rebecca T. Dell
                                            Assistant United States Attorney
                                            (212) 637-2198

cc:    Katherine Goldstein (ECF)
         Case
          Case1:20-cr-00462-LTS
               1:20-cr-00462-LTS Document
                                  Document19-1 Filed09/14/20
                                           20 Filed  09/11/20 Page
                                                               Page21ofof54




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                              Proposed Protective Order

                 v.                                                                       20 Cr. 462

 Jose Coste,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general

obligation to produce exculpatory and impeachment material in criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case. Discovery materials produced by the Government to the defendant

or his counsel that are either (1) designated in whole or in part as “Confidential” by the

Government in emails or communications to defense counsel, or (2) that include a Bates or other

label stating “Confidential,” shall be deemed “Confidential Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used
          Case
           Case1:20-cr-00462-LTS
                1:20-cr-00462-LTS Document
                                   Document19-1 Filed09/14/20
                                            20 Filed  09/11/20 Page
                                                                Page32ofof54




by the defense solely for purposes of defending this action. The defense shall not post any

Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

        3. Confidential Material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

            (b) Prospective witnesses for purposes of defending this action.

        4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

        5. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        6. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material,

including the seized ESI Confidential Material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later.




                                                 2
        Case
         Case1:20-cr-00462-LTS
              1:20-cr-00462-LTS Document
                                 Document19-1 Filed09/14/20
                                          20 Filed  09/11/20 Page
                                                              Page43ofof54




       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                3
            Case
             Case1:20-cr-00462-LTS
                  1:20-cr-00462-LTS Document
                                     Document19-1 Filed09/14/20
                                              20 Filed  09/11/20 Page
                                                                  Page54ofof54




                                   Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


By: ____________________________________                       Date: 9/10/2020
    Rebecca T. Dell
    Assistant United States Attorney




By: ____________________________________                                 9/11/2020
                                                               Date: ____________________
    Katherine Goldstein, Esq.
    Counsel for Defendant Jose Coste



SO ORDERED:

Dated: New York, New York
                   11 2020
       September _____,
                                                 /s/ Laura Taylor Swain
                                            THE HONORABLE LAURA TAYLOR SWAIN
                                            UNITED STATES DISTRICT JUDGE
                                            SOUTHERN DISTRICT OF NEW YORK




                                               4
